I concur.
As to appellant's contention that the court quiets title against plaintiff administrator and all those claiming underhim, and by so doing denies the heirs the benefit of the agreement of which they are specified as beneficiaries, it need but be pointed out that by virtue of the conveyance to defendant in trust, there was no title which could pass to the heirs on the death of Mercy W. Gibbons, the grantor. The apparent purposes of the conveyances was to avoid probate proceedings and to constitute the outlays made by the trustee for funeral expenses for his father an investment in the property until the mother passed away. The heirs as such acquired no title upon the death of Mrs. Gibbons for the reason she had conveyed the fee simple title to her son in trust with the absolute power of conveyance without consultation with any of the beneficiaries, such sale to be made in accordance with the terms of the agreement. While the decree fails to mention the obligations of the defendant under his agreement, it, in the light of the issues presented, cannot be construed as a device to impair the rights of the heirs to participate in the proceeds of sale made under the agreement. There is no allegation in the complaint that defendant refuses to perform his obligations thereunder. On sale of the property the defendant is, of course, bound to apply the proceeds in accordance with the terms of the trust. *Page 274